
	
		III
		112th CONGRESS
		1st Session
		S. RES. 203
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Ms. Landrieu (for
			 herself, Mr. Grassley,
			 Mrs. Gillibrand,
			 Mr. Franken, Mr. Cardin, Mr.
			 Begich, Mr. Akaka,
			 Mr. Cochran, Ms. Collins, Mr.
			 Levin, Mr. Nelson of
			 Nebraska, Mr. Lautenberg,
			 Mrs. Murray, Mr. Kerry, Mr.
			 Inhofe, Ms. Snowe, and
			 Mr. Casey) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing National Foster Care
		  Month as an opportunity to raise awareness about the challenges of
		  children in the foster care system, and encouraging Congress to implement
		  policy to improve the lives of children in the foster care
		  system.
	
	
		Whereas National Foster Care Month was
			 established more than 20 years ago to bring foster care issues to the
			 forefront, to highlight the importance of permanency for every child, and to
			 recognize the essential role that foster parents, social workers, and advocates
			 have in the lives of children in foster care throughout the United
			 States;
		Whereas all children deserve a safe, loving, and permanent
			 home;
		Whereas the primary goal of the foster care system is to
			 ensure the safety and well-being of children while working to provide a safe,
			 loving, and permanent home for each child;
		Whereas there are approximately 420,000 children living in
			 foster care;
		Whereas there are 115,000 children in foster care awaiting
			 adoption;
		Whereas 57,000 children are adopted out of foster care
			 each year;
		Whereas children of color are more likely to stay in the
			 foster care system for longer periods of time and are less likely to be
			 reunited with their biological families;
		Whereas the number of available foster homes is declining,
			 and there are only 2.8 foster homes for every 10 children in foster
			 care;
		Whereas children entering foster care often confront the
			 widespread misperception that children in foster care are disruptive, unruly,
			 and dangerous, even though placement in foster care is based on the actions of
			 a parent or guardian, not the child;
		Whereas foster care is intended to be a temporary
			 placement, but children remain in the foster care system for an average of 2
			 years;
		Whereas children in foster care experience an average of 3
			 different placements, which often leads to disruption of routines, and the need
			 to change schools and move away from siblings, extended families, and familiar
			 surroundings;
		Whereas more than 29,000 youth “age out” of foster care
			 without a legal permanent connection to an adult or family;
		Whereas the number of youth who “age out” of foster care
			 has steadily increased for the past decade;
		Whereas children who “age out” of foster care lack the
			 security or support of a biological or adoptive family and frequently struggle
			 to secure affordable housing, obtain health insurance, pursue higher education,
			 and acquire adequate employment;
		Whereas on average, 8.5 percent of the positions in child
			 protective services remain vacant;
		Whereas due to heavy caseloads and limited resources, the
			 average tenure for a worker in child protection services is just 3
			 years;
		Whereas States, localities, and communities should be
			 encouraged to invest resources in preventative and reunification services and
			 post-permanency programs to ensure that more children in foster care are
			 provided with safe, loving, and permanent placements;
		Whereas the Fostering Connections to Success and
			 Increasing Adoptions Act of 2008 (Public Law 110-351; 122 Stat. 3949) provides
			 for new investments and services to improve the outcomes of children and
			 families in the foster care system; and
		Whereas much remains to be done to ensure that all
			 children have a safe, loving, nurturing, and permanent family, regardless of
			 age or special needs: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes
			 National Foster Care Month as an opportunity to raise awareness
			 about the challenges that children in the foster care system face;
			(2)encourages
			 Congress to implement policy to improve the lives of children in the foster
			 care system;
			(3)supports the
			 designation of May as “National Foster Care Month”;
			(4)acknowledges the
			 special needs of children in the foster care system;
			(5)honors the
			 commitment and dedication of the individuals who work tirelessly to provide
			 assistance and services to children in the foster care system; and
			(6)reaffirms the
			 need to continue working to improve the outcomes of all children in the foster
			 care system through title IV of the Social Security Act (42 U.S.C. 601 et seq.)
			 and other programs designed to help children in the foster care system reunite
			 with their biological parents or, if the children cannot be reunited with their
			 biological parents, find permanent, safe, and loving homes.
			
